        Case 2:20-cv-09249-ODW-PD Document 11 Filed 10/09/20 Page 1 of 2 Page ID #:32




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-09249-ODW-(PDx)                              Date    October 9, 2020
 Title           Anthony Bouyer v. Bricks Restaurant, Inc. et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                    N/A
                Deputy Clerk                       Court Reporter / Recorder             Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                          Not present
 Proceedings (In Chambers):
      The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010–12213,
and a claim for damages pursuant to California’s Unruh Act (“Unruh Act”), Cal. Civ. Code
§§ 51–53. It appears that the Court possesses only supplemental jurisdiction over the Unruh
Act claim, and any other state law claim that Plaintiff may have alleged, pursuant to the Court’s
supplemental jurisdiction. See 28 U.S.C. §§ 1367(a).

       The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in
each case, and at every stage of the litigation, the values of judicial economy, convenience,
fairness, and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)
(emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). The
Court therefore ORDERS Plaintiff to SHOW CAUSE in writing why the Court should
exercise supplemental jurisdiction over the Unruh Act claim and any other state law claim
asserted in the Complaint. See 28 U.S.C. § 1367(c).

      In responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory
damages Plaintiff seeks to recover. Plaintiff and Plaintiff’s counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury,
providing all facts necessary for the Court to determine if they satisfy the definition of a
“high-frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1)
& (2). Plaintiff shall file a Response to this Order to Show Cause by no later than October 22,

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
        Case 2:20-cv-09249-ODW-PD Document 11 Filed 10/09/20 Page 2 of 2 Page ID #:33




2020. Failure to timely or adequately respond to this Order to Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court declining to
exercise supplemental jurisdiction over the Unruh Act and other state law claims, if any, and the
dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.
                                                                            :    00
                                               Initials of Preparer   SE




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 2 of 2
